DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is written in claim language and is not a summary of the invention.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by CN109902798 (Zhang et al., cited by Applicant).
In regard to claims 1 and 16, Zhang et al. show a method and medium comprising: identifying features of a plurality of data instances within a target domain, 
assigning weights to the plurality of data instances within the target domain, based on similarities among the features, selecting a subset of the plurality of data instances within the target domain, based on the weights, associating expert annotations with respective ones of data instances within the subset, and training a machine learning algorithm, utilizing the subset of the plurality of data instances and associated expert annotations (Abstract).
Claim(s) 1-7,12,13,16-19, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Do et al. “Domain Adaptation in Semantic Role Labeling Using a Neural Language Model and Linguistic Resources”, cited by Applicant).

assigning weights to the plurality of data instances within the target domain, based on similarities among the features, selecting a subset of the plurality of data instances within the target and source domains, based on the weights, associating expert annotations with respective ones of data instances within the subset, and training a machine learning algorithm, utilizing the subset of the plurality of data instances and associated expert annotations (Abstract).
In regard to claims 3-7,12,18,19, and 21, Do et al. show the method and medium discussed above. They specifically show that each of the plurality of data instances includes a specific instance of a predicate argument structure, the data instances in the target domain are unlabeled, the data instances include domain independent characteristics, the data instances include an identification of a part of speech of every word, and that similarities are compared, and the machine learning algorithms labels predicate argument structures (Abstract). 
In regard to claims 13,20, and 22, Do et al. show a method comprising: identifying features of a plurality of data instances within a target domain, assigning weights to the plurality of data instances within the target domain, based on similarities among the features, selecting a subset of the plurality of data instances within the target domain, based on the weights, associating expert annotations with respective ones of data instances within the subset, and training a machine learning algorithm, utilizing the subset of the plurality of data instances and associated expert annotations  combining the calibrated source domain data and labeled target specific data, thereby forming combined training data that are suitable for training a semantic role labeler (SRL),  and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. “Domain Adaptation in Semantic Role Labeling Using a Neural Language Model and Linguistic Resources”, cited by Applicant).



Allowable Subject Matter
Claims 8-11,14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, (Do et al., cited by Applicant) show the method and medium discussed above. In regard to claims 8-11,14, and  15, the prior art of record do not specifically show a first and second data instance within the target domain has a second number of features that match other data instances within the target domain,  and that the first data instance is assigned a higher weight value than the second data instance, in response to determining that the first number of features is greater than the second number of features and that expert annotations for each data instance are requested and received, and that a subset of the plurality of data instances within the target domain having weights above a predetermined numerical threshold are selected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Davulcu et al. (10,599,700) show it is well known to have a semantic role labeler and domains. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        July 9, 2021